 ATLANTA DAIRIES COOPERATIVE327Atlanta Dairies Cooperative,Inc.andUnited Food& Commercial Workers International Union,District Union442, Petitioner.Case 10-RC-1320625 March 1987DECISION AND DIRECTIONBY MEMBERSJOHANSEN, STEPHENS, ANDCRACRAFTThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges inan election held 26 November 1985 andthe hearing officer's report recommending disposi-tion of them. The election was conducted pursuantto a Stipulated Election Agreement. -The revisedtally of ballots shows 183 for and 1'81 against thePetitioner, with 10 challenged ballots."The Board has reviewed the record in light ofthe exceptions and briefs and has adopted2 thehearing officer's findings and recommendations asmodified.The Petitioner challengedWayneWinsett'sballot, contending that he has not worked for theEmployer for several years due to a,disability, andthat he has no reasonable expectation of returningto work. The hearing officer found Winsett ineligi-ble to vote because he has not worked in 3 yearsand has no estimated date of when he may returntowork. The Employer contends that the hearingofficer applied an incorrect legal standard in sus-taining the challenge to Winsett's ballot. The Em-ployer argues that an employee on sick leave ispresumed eligible to vote absent evidence that theemployee has been terminated or has' resigned. TheEmployer submits that there .is no such evidenceand, therefore,Winsett is an eligible voter.Weagree' with the Employer.1The original tally of ballots showed 181 for and 165 against the Peti-tioner, with 34 challenged ballots. The Regional Director directed that 18ballots be opened and counted and that the challenges to 6 ballots be sus-tamed.With respect to the 10 remaining challenged ballots, the RegionalDirector found that the challenges raised issues which could best be re-solved by a hearing.He ordered that a hearing be held if the 10 chal-lenges remained determinative after the other 18 ballots were opened andcounted. Since the revised tally of ballots showed that they were,in fact,determitcative,a'hearing was held.2Absent exceptions,we adopt, pro forma, the hearing officer's recom-mendations that the challenges to the ballots 'of Joann Diaz, Paul Wiley,and Walt Roberson be sustained.At thehearing, the parties stipulatedthat the ballot of Clarence Kemp should not be opened.Winsett has worked for the Employer for 20years, and workedin a unitposition until approxi-mately 3 years before the election, when he leftwork due to a disability. Although his physicianhas not yet declared him well enough to return towork,Winsett intends to return a$ soon as he isable to do so. Winsett draws Social Security bene-fits and also receives a monthly disability benefitfrom the Employer's insurance carrier. The Em-ployer continues to pay for Winsett's health insur-ance.Winsett has not retired from work, nor hasthe Employer terminated his employment. Winsettis inregular monthly contact with the Employerconcerning his health condition.The Employer's creditmanager, -who handlesthe disability program, testified that it is the Em-ployer's policy to carry a disabled and nonworkingemployee on its employment rolls until that em-ployee retires. The creditmanagerdescribed thecase of an employee who was disabled for approxi-mately 11 years, but who was considered to be anemployee during his period of disability.We recently-restated the, Board's rule concerningthe voting eligibility of an employee on sick or ma-ternity leave. InRed Arrow Freight Lines, 278NLRB 965 (1986), we stated that such an employee"is presumed to continue in such status unless anduntil the presumption is rebutted by an affirmativeshowing that the employee has been discharged orhas resigned."s Here the evidence', shows that Win-sett did not retire, nor was he discharged[, beforethe election.Accordingly,we overrule the chal-lengetoWinsett's ballot and direct that it beopened and counted.DIRECTIONIT IS DIRECTED that ,the Regional Director shall,within 10 days from the date of this Decision andDirection, open and count the ballots of EddieBailey,Maudie Bauknight, Jack Carr, Edgar Blan-ton,ChrisWisniewski, andWayne Winsett, andprepare and serve on the parties a second revisedtally of ballots. Thereafter, the Regional Directorshall issue the appropriate certification.a 278 NLRB at 966.Member Stephens agrees that,the eligibility of employee,Winsett isgoverned by the holding inRed Arrow Freight.He was not a member ofthe panel in that case,however, and he observes that even under the testthatMember Babson would have applied, Winsett would be eligible tovote because he possessed a reasonable expectation of future,employment.283 NLRB No. 51